Morton, J.
The motions to quash and in arrest of judgment have been waived, and therefore need not be considered.
Notwithstanding the form of the orders, there was evidence on which the jury properly could find that the liquors were not delivered until they reached in Hyde Park the hands of those ordering them, and that until then they were at the risk of the defendant Hugo. The jury might have found that the express was owned by the defendant Hugo, and used and run by him as a means of delivering the liquors that were ordered of him; and that the defendants Hauck and Cody were his servants, and were paid by him to deliver the liquors. The jury might have found also that a delivery to the express was no more a delivery to a common carrier in the ordinary course, than would be a delivery to the parcel wagon run by a merchant in Boston to accommodate his customers in Boston and its suburbs. The case is settled by former decisions. Suit v. Woodhall, 113 Mass. 391. Commonwealth v. Greenfield, 121 Mass. 40. Commonwealth v. Burgett, 136 Mass. 450.

Exceptions overruled.